Exhibit 99.9 Advertisement Infosys Limited Regd. office : Electronics City, Hosur Road, Bangalore - 560 100, India. Audited consolidated financial results of Infosys Limited and its subsidiaries for the quarter and half-year ended September 30, 2011, prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in crore, except per share data) Particulars Quarter ended September 30, Quarter ended June 30, Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity Earnings per share (par value 5/- each) Basic Diluted Total public shareholding # Number of shares Percentage of shareholding Promoters and promoter group shareholding Pledged / encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) # Total public shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders 1. The audited consolidated financial statements for the quarter and half-year ended September 30, 2011, have been taken on record by the Board of Directors at its meeting held on October 12, 2011. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited financial statements. The financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. The Securities Exchange Board of India (SEBI) vide its circular dated October 5, 2011, amended Clause 41 of the listing agreement requiring listed entities to disclose figures in respect of the immediately preceding quarter as well, in order to enable better comparison of the quarterly financial results. This change is effective from quarter ending December 31, 2011. The company has, however, voluntarily opted for an earlier adoption. 3. Dividend : The Board declared an interim dividend of 15/- per equity share. The record date for the payment of interim dividend is October 21, 2011. The interim dividend will be paid on October 24, 2011. The interim dividend declared in the previous year was 40/- per equity share, which included a 30th year special dividend of 30/- per equity share. (in ) Particulars Quarter ended September 30, Half-year ended September 30, Year ended March 31, Dividend per share (par value 5/- each) Interim dividend 30th year special dividend – – Final dividend – Total dividend 4. Other information (Consolidated - Audited) (in crore) Particulars Quarter ended September 30, Quarter ended June 30, Quarter ended September 30, Half-year ended September 30, Year ended March 31, Staff costs Items exceeding 10% of aggregate expenditure – Details of other income : Interest on deposits with banks and others Income from available-for-sale financial assets/investments 7 5 2 12 22 23 Miscellaneous income, net 3 6 3 9 5 13 Gains/(losses) on foreign currency 45 5 12 42 Total 5. Audited financial results of Infosys Limited (Stand alone information) (in crore) Particulars Quarter ended September 30, Quarter ended June 30, Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenues Profit before tax and exceptional item Profit after tax before exceptional item Profit after tax and exceptional item Note : The audited results of Infosys Limited for the above mentioned periods is available on our website www.infosys.com. The information above has been extracted from the audited financial statements as stated. 6. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended September 30, 2011 Nature of complaints received Opening balance Additions Disposal Closing balance Dividend/Annual report related – – 7. Statement of assets and liabilities (IFRS) (in crore) Particulars As at September 30, 2011 September 30, 2010 Assets Cash and cash equivalents Other current assets Trade receivables Investments Available-for-sale financial assets 41 38 Investments in certificates of deposits 25 Property, plant and equipment Other Non-current assets Total Liabilities and equity Liability Provisions 81 Other current liabilities Non-current liabilities Equity attributable to equity holders of the company Share capital Share premium Retained earnings Other components of equity 86 Total Note : The above disclosure is in compliance with Clause 41(v)(h) of the listing agreement. The disclosure is an extract of the audited IFRS Balance Sheet as at September 30, 2011. 8. Segment reporting (in crore) Particulars Quarter ended September 30, Quarter ended June 30, Quarter ended September 30, Half-year ended September 30, Year ended March 31, Revenue by industry segment Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL). Total Less : Inter-segment revenue – Net revenue from operations Segment profit before tax, depreciation and non-controlling interest : Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL). Total Less : Other un-allocable expenditure Add : Un-allocable other income Profit before tax and non-controlling interest Notes on segment information Principal segments The company’s operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Assets and liabilities used in the company’s business are not identified to any of the reportable segments, as these are used interchangeably between segments. Management believes that it is currently not practicable to provide segment disclosures relating to total assets and liabilities since a meaningful segregation of the available data is onerous. The previous period figures, extracted from audited financial statements have been presented after incorporating the necessary reclassification adjustments pursuant to the changes in reportable segments. By order of the Board for Infosys Limited Bangalore, India
